 

Exhibit 10.17

 

AMENDMENT OF THE

1997 GENERAL EMPLOYEES STOCK PURCHASE PLAN

 

WHEREAS, 3M has adopted and maintains the 1997 General Employees Stock Purchase
Plan (hereinafter referred to as the “Plan”), which Plan is intended to give
employees an opportunity to share in the ownership of 3M by offering them
successive options to purchase shares of 3M stock on terms mutually advantageous
to 3M and the employees;

 

WHEREAS, the Internal Revenue Service recently revised its regulations
describing the requirements applicable to employee stock purchase plans that are
intended to qualify for favorable tax treatment under section 423 of the
Internal Revenue Code, and 3M believes that the Plan must be amended in several
respects in order to comply with these regulations; and

 

WHEREAS, Section 12.03 of the Plan provides that such Plan may be amended at any
time by the Board of Directors;

 

RESOLVED, that the Plan be and it hereby is amended as follows, effective
January 1, 2010:

 

1)             Section 4.01 of the Plan is amended to read as follows:

 

4.01.        An option for as many shares of Stock as may be purchased with each
Participant’s Stock Option Account balance as of the last business day of each
calendar month shall be granted to such Participant on the first trading day on
the New York Stock Exchange of such month; provided, however, that no
Participant may be granted an option for more than 500 shares of Stock during
any monthly offering period.  In the event of a reclassification or stock split
of the Stock, the foregoing number of shares shall be appropriately adjusted.

 

2)             The following new Section 4.03 is included in the Plan
immediately following the end of Section 4.02:

 

4.03         No Participant may be granted an option to purchase Stock under the
Plan if such Participant, immediately after the option is granted, owns stock
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company.

 

3)             Section 13 of the Plan is amended to read as follows:

 

SECTION 13  ADMINISTRATION

 

The Plan shall be administered under the direction of the Compensation Committee
of the Board of Directors.  In administering the Plan, it will be necessary to
follow various laws and regulations.  It may be necessary from time to time to
change or waive requirements of the Plan to conform with the law, to meet
special circumstances not anticipated or covered in the Plan, or to carry on
successful operations of the Plan.  Therefore, it is necessary for the Company
to reserve the right to make variations in the provisions of the Plan, to make
separate offerings under the Plan to the employees of one or more subsidiaries
of 3M Company, and to determine any questions which may arise regarding
interpretation and application of the Plan’s provisions.  The Committee’s
determinations as to the interpretation and operation of this Plan shall be
final and conclusive.

 

1

--------------------------------------------------------------------------------

 